DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladetto (US-5636884).
	As to claim 1, Ladetto teaches a seat assembly, comprising:
a mounting plate 30 (see Ladetto figure 2);
a base frame 34 rotatably mounted on the mounting plate and having a front edge 34 (see Ladetto figure 2 ); and
a seat portion 50 operably coupled to the base frame and having a front edge 50, wherein the seat portion 50 is operable between first and second positions (see Ladetto figures 1 and 3), and further wherein the front edge 50 of the seat portion defines a forward-most portion of the seat assembly when the seat portion is in the first position (figure 3), and further wherein the front edge of the base frame 34 defines a forward-
	As to claim 2, Ladetto teaches a seat assembly of claim 1, wherein the front edge 50 of the seat portion is vertically juxtaposed over the base frame 34 when the seat portion is in the second position (Ladetto figure 2).
	As to claim 3, Ladetto includes a lift mechanism operably coupled between the base frame 34 and the seat portion 50, wherein the lift mechanism is configured to adjust a vertical position of the seat portion relative to the base frame.  (see Ladetto column 2 lines 38-51).
	As to claim 4, the seat portion 50 includes front and rear portions 50, 52,
and further wherein the rear portion of the seat portion is pivotally coupled to the lift mechanism (see Ladetto figures 2 and 3, column 2 lines 38-51).
	As to claim 5, the front edge 50 of the seat portion is rotated upward
as the seat portion moves from the first position (fig. 3) to the second position (fig. 2). (see Ladetto figures 2 and 3, column 2 lines 38-51).

Claims 6-9 is/are rejected under 35 U.S.C. 102 as being anticipated by DeCraene (US-8998326).
	As to claim 6, DeCraene teaches a seat assembly, comprising:
a mounting plate 73 (see DeCraene figure 3);
a swivel mechanism 80 (see figure 3) having a base portion 110, 120 mounted to the mounting plate (see figure 3), wherein the swivel mechanism further includes an upper 
a base frame 60 (see figure 4) operably coupled to the upper portion of the swivel mechanism for rotation therewith (see figure 4, paragraph 0028); and
a seat portion 50 (see figure 4) operably coupled to the base frame and operable between a use position and an upright non-use position (see paragraph 0035), wherein the seat portion 50 includes a first rotational footprint when the seat portion is in the use position and a second rotational footprint that is less than the first rotational footprint when the seat portion is in the upright non-use position (see figures 1, 2, 4, paragraph 0035).
	As to claims 7 and 8, the first rotational footprint, with the seat down, could be described with a radius measured between the pivot axis of the swivel mechanism and a front edge of the seat portion (see figure 1) and the second rotational footprint described by a radius measured between the pivot axis of the swivel mechanism and a perimeter edge of the base frame 60 (see figure 4).
	As to claim 9, the front edge of the seat portion is vertically juxtaposed over the base frame when the seat portion is in the upright non-use position (see paragraph 0035).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over DeCraene (US-8998326) in view of Muraishi (US-6666514).
As to claims 10-12, DeCraene does not teach “one or more engagement members upwardly extending from the mounting plate and having downwardly opening channels”.  Muraishi teaches a swivel mechanism 10 (see Muraishi figure 3) with one or more engagement members upwardly extending from a mounting plate 11 and having downwardly opening channels 25;  one or more hook members 35 downwardly extending from a base frame 14 (see Muraishi figure 3) and having upwardly turned end portions 34 configured to be received in the downwardly opening channels 25 (see Muraishi figure 3) of the one or more engagement members of the mounting plate 11; the upwardly turned end portions 34 of the one or more hook members 35 of the base frame 14 rotate with the base frame 14 for selective engagement between adjacent engagement members of the mounting plate (see Muraishi figure 3, column 3 line 11 to column 4 line 2).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the ring bearing design of DeCraene to include features taught by Muraishi in order to adapt the design of the bearing to be produced by stamping sheet metal, which is a technique widely known in the art for mass production of automotive seat components.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over DeCraene (US-8998326) in view of Giasson (US-8585146).
. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DeCraene (US-8998326) in view of Plavetich (US-2009/0195037).
As to claim 15, DeCraene does not teach an actuator operably coupled between the base portion and the upper portion of the swivel mechanism for rotating the seat portion within the second rotational footprint.  Plavetich teaches an system for reconfiguring seating arrangements in a vehicle and includes a pivot drive 44, i.e. an actuator coupled between upper and lower portions of the swivel mechanism 42 for rotating the seat within a rotational footprint (See Plavetich, figures 13, paragraph 0023).  It would have been obvious to one of ordinary skill in the art to modify the seat taught by DeCraene to include an actuator as taught by Plavetich for rotating the seat about the axis of the swivel mechanism, in order to provide the added convenience of powered adjustment to the chair.

Claims 16-20 under 35 U.S.C. 103 as being unpatentable over DeCraene (US-8998326) in view of Ott (US-2008/0197684).
As to claim 16, DeCraene teaches a seat assembly comprising:
a base frame 60 (see DeCraene figure 4) ;
seat frame 50 having a rear portion pivotally coupled to upper brackets 60 and is operable between deployed and stowed positions (see DeCraene figure 4, paragraph 0035).
	DeCraene lacks a lift mechanism having first and second lift members operably coupled to one another and the base frame, the seat frame supported on the lift mechanism and the actuator operably coupled between the lift mechanism and the seat frame, and the seat frame operable between positions as powered by an actuator.  Ott teaches a vehicle seat with a lift mechanism with lift members 16,17 coupled to each other and operable between deployed and stowed positions as powered by actuator FB (see Ott figure 1, paragraph 0045-0050).  Raised and lowered positions as taught by Ott are interpreted as “deployed” and “stowed” positions within a broadest reasonable interpretation.  It would have been obvious to one of ordinary skill in the art to combine the seat taught by DeCraene with a lift mechanism as taught by Ott, in order to adjust the seat height to suit a particular user.
As to claim 17, DeCraene and Ott do not teach the specific limits of travel for the lift mechanism.   It would have been obvious to one of ordinary skill in the art to produce a lift mechanism for a seat according to DeCraene in view of Ott with a limit of travel within the claimed range, in order to provide a range of positions to suit a majority of potential users.  It has been held that where the general conditions of a claim are 
As to claim 18, Ott teaches the actuator includes a drive shaft and a threaded member (see Ott paragraphs 0013-0015).  It would have been obvious to further include a drive shaft and threaded member as taught by Ott in the combination with DeCraene for the same reasons given above for claim 16.
As to claims 19 and 20, DeCraene teaches a swivel mechanism operably coupled to the upper portion of for rotation therewith a base frame 60 (see figure 4, paragraph 0028); and
wherein the seat portion 50 includes a first rotational footprint when the seat portion is in the use position and a second rotational footprint that is less than the first rotational footprint when the seat portion is in the upright non-use position (see figures 1, 2, 4, paragraph 0035).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 14, the claim recites “The seat assembly of claim 13, including an actuator operably coupled between the lift mechanism and the seat portion for driving the seat portion between the use position and the upright non-use position.”  The device .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329.  The examiner can normally be reached on M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CeV/           Examiner, Art Unit 3636                                                                                                                                                                                             


/DAVID R DUNN/           Supervisory Patent Examiner, Art Unit 3636